ASSET PURCHASE AND SALE AGREEMENT

by and between

GRP Loan, LLC and GRP Strategies, LLC, as Seller

and

DLJ Mortgage Capital, Inc., as Purchaser

Mortgage Loans and REO Property

October 22, 2009

1

ASSET PURCHASE AND SALE AGREEMENT

THIS ASSET PURCHASE AND SALE AGREEMENT (the “Agreement”) dated as of October 22,
2009 by and between DLJ Mortgage Capital, Inc., a Delaware corporation
(“Purchaser”) and GRP Loan, LLC and GRP Strategies, LLC, both Delaware limited
liability companies(collectively, “Seller”), as Seller.

WITNESSETH:

WHEREAS, Seller owns certain assets consisting of certain residential Mortgage
Loans and REO Properties as described herein;

WHEREAS, the Assets are currently serviced by GRP Financial Services Corp.
(“Servicer”); and

WHEREAS, the Mortgage Files are in the custody of Wells Fargo Bank Minnesota,
N.A., (“Custodian”); and

WHEREAS, Seller desires to sell the Assets, and Purchaser desires to purchase
the Assets, on a whole loan, servicing-released basis.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties herein set forth and other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1. Definitions. Whenever used in this Agreement the following words
and phrases shall have the following meanings:

“Agreement” means this Asset Purchase and Sale Agreement, including all
exhibits, schedules, addenda, amendments and supplements.

“Assets” means the Mortgage Loans and REO Properties, all of which are being
sold pursuant to this Agreement.

“Assignment of Note and Mortgage” means an assignment of the Mortgage Note and
Mortgage in recordable form, sufficient under the laws of the jurisdiction in
which the related Mortgaged Property is located to reflect the sale of such
Mortgage to the Purchaser.

“Bid Percentage” means the Bid Percentage as specified on Schedule 1 attached
hereto.

“Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a day
on which banking and savings and loan institutions in the State of New York are
authorized or obligated by law or executive order to be closed.

“Claim” means any claim, demand or legal proceeding.

“Closing” means the payment of the Purchase Price, conveyance of the Assets and
the delivery of the Closing Documents.

“Closing Date” means October 26, 2009.

“Closing Documents” means all documents described herein, including the Mortgage
Files, the Servicing Files and the Property Files, that are required to be
delivered at the Closing by the Seller or the Purchaser pursuant to
Section 2.16.

“Closing Schedule” means a schedule of all documents actually in the Mortgage
Files.

“Condemnation Proceeds” means the net proceeds actually received by Seller when
all or any part of a Mortgaged Property or an REO Property is taken by
condemnation or eminent domain proceeding or other transfer in lieu thereof.

“Custodian” shall have the meaning specified in the Preamble.

“Cut-Off Date” means October 7, 2009.

“Deed” shall mean a special or limited warranty deed or equivalent instrument
from Seller to Purchaser in recordable form sufficient under the laws of the
jurisdiction in which the related REO Property is located to reflect the sale of
the REO Property to Purchaser.

“Definitive Transfer Documents” shall have the meaning set forth in Section
2.17.

“Guaranty” means that certain Guaranty executed by SLM Corporation in the form
attached hereto as Exhibit C.

“Insurance Proceeds” means proceeds of any hazard policy (or other insurance
policy) covering a Mortgaged Property or an REO Property, if any, to the extent
such proceeds are not to be applied to the restoration of such property.

“Interim Servicing Agreement” means that certain Interim Servicing Agreement to
be entered into between Servicer and Purchaser as of the date of this Agreement
in the form of Exhibit A attached hereto.

“Loan Documents” means the documents included in the Mortgage File.

“Lost Note Affidavit” means an affidavit of lost note (in form reasonably
acceptable to the Purchaser) stating that the original Mortgage Note was lost or
destroyed, together with a copy of such Mortgage Note and indemnifying the
Purchaser against any and all claims arising as a result of any person or entity
claiming they are the holder of the note or that the note has been paid off and
returned.

“Mortgage” means the mortgage, deed of trust, pledge agreement or other
instrument securing a Mortgage Note, which creates a first or second lien on,
security interest in or security title with respect to the real property
securing the Mortgage Note.

“Mortgage File” means with respect to each Mortgage Loan included on the
Mortgage Loan Schedule, the documents identified on Exhibit B attached hereto
and with respect to each REO Property included on the Mortgage Loan Schedule,
the documents identified on Exhibit B attached hereto.

“Mortgage Loan” means any loan, evidenced by a Mortgage Note and secured by a
Mortgage on real property, described on the Mortgage Loan Schedule and thereby
made subject to this Agreement, which Mortgage Loan includes, without
limitation, the Mortgage File, the Servicing File, all monthly payments and
prepayments, unapplied funds, liquidation proceeds, disposition proceeds,
Insurance Proceeds, Condemnation Proceeds and all other rights, benefits,
proceeds and obligations arising from or in connection with the Mortgage Loan
after the Cut-Off Date.

“Mortgage Loan Schedule” means the dated schedule of Mortgage Loans subject to
this Agreement identified on Schedule 1 attached hereto, which schedule shall
set forth the following information concerning each Mortgage Loan: (a) loan
number; (b) street address, city, state and zip code of the Mortgaged Property;
(c) name of Mortgagor; (d) original loan amount; (e) loan origination date;
(f) Unpaid Principal Balance; (g) current interest rate; (h) monthly principal
and interest; (i) the loan type (e.g.. fixed or adjustable); (j) mortgage
insurance percentage (k) property type; (l) lien position; (m) delinquency
status (e.g., bankruptcy, foreclosure, etc.); (n) paid to date as of the Cut-Off
Date; (o) the Purchase Price; (p) the Bid Percentage; (q) the Closing Date;
(r) the Cut-Off Date; and (s) the Servicing Transfer Date. In addition, the
Mortgage Loan Schedule shall set forth for each Second Mortgage Loan, the loan
number of the Mortgage Loan in first lien position securing the same real
property. In addition, the Mortgage Loan Schedule shall set forth the following
information concerning each REO Property: (w) identifying number, (x) street
address and unit number, if any, of the REO Property, including state city and
zip code, (y) the type of residential dwelling constituting the REO Property,
and (z) the Unpaid Principal Balance. The Mortgage Loan Schedule may be revised
up to the Closing Date to reflect the conversion of any Mortgage Loans to REO
Properties and any other changes approved by the Purchaser.

“Mortgage Note” means the note or, with respect to those Mortgage Loans for
which such note cannot be located by Seller prior to the Closing Date, a Lost
Note Affidavit, along with a copy of the Mortgage Note, if available, or other
evidence reasonably satisfactory to Purchaser of the indebtedness of a Mortgagor
secured by a Mortgage.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgagor” means the obligor on a Mortgage Note.

“Permitted Encumbrances” means (a) with respect to the Mortgaged Property or the
REO Property, the lien of real property taxes and assessments, ground rents,
personal property taxes, water rates, water frontage charges and/or meter
charges, vault taxes or charges, sewer taxes or rents and other similar charges
or assessments, which are not yet delinquent, (b) covenants, conditions and
restrictions, rights of way, easements and other matters of public record
generally or specifically referred to in the title insurance policy or title
opinion issued in connection with the original loan made with respect to the
Mortgaged Property or, with respect to the REO Properties, any exceptions to
title made in the applicable foreclosure judgment, if any, (c) mechanics’ or
similar liens or claims for work, labor and materials (but only if said liens
are insured by a title insurance policy), (d) zoning and other land use
restrictions and ordinances, including, without limitation, landmark, historic
and wetland designations, (e) other matters as to which like properties are
commonly subject which do not materially interfere with the benefits intended to
be provided by the Mortgage or the REO Property, (f) rights of tenants under
leases or other rights of tenants or rights of other occupants of the premises
with or without the legal right to do so, (g) any state of facts an accurate
survey would show with respect to the Mortgaged Property or the REO Property,
(h) the failure of the premises to comply with applicable occupancy law or
municipal violations of record, and (i) in the case where the REO Property or
the Mortgaged Property is a condominium unit, the lien of a condominium
association on such REO Property or Mortgaged Property for unpaid maintenance or
common expense assessments which are either not yet due and payable or for which
Seller has not received written notice as evidenced by documentation on
Servicer’s systems or in a Mortgage File or Property File, provided, however,
that Seller shall be responsible for payment of all such charges or liens
incurred through and including the Closing Date.

“Property File” means, with respect to each REO Property from the time Seller
took title to the REO Property and to the extent that it exists, all
correspondence, title insurance reports, title insurance commitments, title
insurance policies, appraisal reports, recertified appraisal reports (if any),
surveys, termite inspection reports, radon inspection reports, lead based paint
inspection reports, structural engineer’s reports, water potability and septic
certifications, photographs, tax receipts, hazard and/or flood insurance
policies, insurance premium receipts, insurance claim files, evidence of
foreclosure on the related Mortgaged Property, including a copy of Seller’s deed
to the REO Property, listing agreements or sales contracts, if any, and all
other documents and records pertaining to the REO Property in Seller’s
possession, custody or control.

“Purchase Price” shall have the meaning set forth in Section 2.3.

“Purchase Price Adjustment” shall have the meaning specified in Section 6.2.

“Purchaser” shall have the meaning specified in the Preamble.

“Purchaser Notice” shall have the meaning specified in Section 6.2(c).

“REO Property” means any real property described on the REO Property Schedule
and any Mortgaged Property as to which title shall be acquired by Seller after
the Cut-Off Date by foreclosure, deed-in-lieu of foreclosure, or similar means,
including condominium units, together with all buildings and improvements
thereon. REO Property includes, without limitation, (i) the Deed, the Property
File, the leases and lease payments, all liquidation proceeds, disposition
proceeds, Insurance Proceeds, Condemnation Proceeds, and all other rights,
benefits, proceeds and obligations arising from or in connection with such REO
Property, (ii) all fixtures and articles of personal property (if any), now
attached or appurtenant to said property, and (iii) all of Seller’s ownership
and rights, if any, to land lying in the bed of any street or highway, opened or
proposed, in front of or adjoining the property.

“Rent Receivership Property Schedule” means the list of all of tenant-occupied
Mortgaged Properties for which a receiver collects rent as identified on
Schedule 3.

“Repurchase Price” means the sum of (i) the product of (x) the unpaid principal
balance of such Mortgage Loan on the Cut-Off Date or, in the case of an REO
Property, the unpaid principal balance of the related Mortgage Loan specified on
the Mortgage Loan Schedule, multiplied by (y) the Bid Percentage paid for such
Asset at the time of purchase from Seller, plus (ii) amounts paid by Purchaser
on account of reasonable and necessary out-of-pocket expenditures actually made
by Purchaser with respect to the Mortgaged Property or the REO Property, as the
case may be, including, without limitation, for assessments, taxes, hazard
insurance premiums, ground rents, assessments for common charges and similar
items to the extent not paid out of an escrow account transferred by the Seller
or Servicer to the Purchaser, for other costs and expenses reasonably incurred
by Purchaser or Purchaser’s servicer in connection with the servicing and
maintenance of the repurchased Asset between the Closing Date and the date of
repurchase, and foreclosure attorneys’ fees and other expenses of foreclosure,
plus (iii) any Servicing Advances previously reimbursed by Purchaser for the
period of time from the Cut-Off Date to the Closing Date, minus any rent
payments, liquidation proceeds, disposition proceeds, Insurance Proceeds,
Condemnation Proceeds, principal payments, and prepayments, and any other funds
or amounts collected by Purchaser with respect to such Mortgage Loan or REO
Property, but not including interest payments collected by Purchaser with
respect to any Mortgage Loan, which amounts shall be retained by Purchaser.

“Servicer” shall have the meaning set forth in the Preamble.

“Second Mortgage Loan” means a Mortgage Loan secured by a second lien on a
Mortgaged Property, identified on Schedule 1.

“Servicing Advances” means all reasonable and routine out-of-pocket costs paid
or incurred by Servicer in servicing the Mortgage Loans and REO Properties
consistent with the terms of the Interim Servicing Agreement, as applicable,
including, without limitation, costs relating to foreclosure, bankruptcy and
eviction proceedings; expenses for maintenance, repairs, replacements and
restorations; fees of attorneys, collection agencies, appraisers or consultants
(other than employees of Servicer); costs to obtain documents or information for
the Servicing File; the cost of appraisals, property inspections, credit reports
and document preparation; costs to obtain title reports or title commitments;
tax service; taxes (including real estate, street vault and ad valorem personal
property taxes); recording fees; claims; filing fees; utilities (including,
without limitation, telephone service, heat, steam, electric charges, sewer and
sanitary charges and taxes thereon); common charges and fees of condominium
associations and homeowner associations, assessments, ground rents and premiums
or other costs for mortgage insurance, hazard insurance and similar items to the
extent not paid out of an escrow account held by Servicer; and the additional
costs of force-placed insurance.

“Servicing File” means that certain file for each Mortgage Loan, including all
tax receipts, insurance premium receipts, ledger sheets, payment history,
insurance claim files, correspondence, current and historical computerized data
files, and all other processing, underwriting and closing papers and all other
documents and records pertaining to the Mortgage Loan in Seller’s possession,
custody or control.

“Servicing Transfer Date” means November 13, 2009.

“Tax Adjustment Request” shall have the meaning specified in Section 2.7.

“Taxes” shall have the meaning specified in Section 2.7.

“to Purchaser’s knowledge” means that Purchaser has no actual knowledge or
notice that such representation or warranty is inaccurate or incomplete,
Purchaser has conducted a reasonable inquiry to assure the accuracy and
completeness of the representation or warranty in question and Purchaser has no
actual knowledge of any facts or circumstances which would render reliance
thereon unjustified without further inquiry.

“to Seller’s knowledge” means that Seller has no actual knowledge or notice that
such representation or warranty is inaccurate or incomplete, Seller has
conducted a reasonable inquiry to assure the accuracy and completeness of the
representation or warranty in question and Seller has no actual knowledge of any
facts or circumstances which would render reliance thereon unjustified without
further inquiry.

“Unpaid Principal Balance” means (i) for each Mortgage Loan, the unpaid
principal balance of such Mortgage Loan as of the close of business on the
Cut-Off Date set forth on the Mortgage Loan Schedule; and (ii) for each REO
Property, the unpaid principal balance of the mortgage loan related to such REO
Property as of the close of business on the Cut-Off Date as set forth on the
Mortgage Loan Schedule.

Section 1.2. General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other genders;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
“Exhibits”, “Schedules” and other subdivisions or addenda without reference to a
document are to designated Articles, Sections, Subsections, Paragraphs,
Exhibits, Schedules, and other subdivisions or addenda of this Agreement;

(d) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words “herein”, “hereof”, “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) the term “include” or “including” shall mean without limitation by reason of
enumeration.

ARTICLE II
PURCHASE AND SALE OF THE ASSETS

Section 2.1. Omitted

Section 2.2. Agreement to Sell and Purchase Assets. (a) Subject to the terms and
provisions of this Agreement, Seller hereby agrees to sell, transfer, assign and
convey unto Purchaser, and Purchaser hereby agrees to purchase and accept from
Seller without recourse, representation or warranty, express or implied, except
as set forth in this Agreement, all of Seller’s rights, title and interest in
and to the Mortgage Loans and the REO Properties. On the Closing Date, Seller
shall deliver to Purchaser all documents and instruments specified in
Section 2.16(a)(i) with respect to Mortgage Loans and 2.16(a)(ii) with respect
to REO Properties. On the Closing Date, Purchaser shall pay to Seller by wire
transfer (which transmission shall occur on the Closing Date) in immediately
available funds to the account specified in writing by Seller, the Purchase
Price as set forth in Section 2.3 of this Agreement.

(b) Upon the sale of the Assets on the Closing Date, the ownership of (i) each
Mortgage Loan, Mortgage Note, the related Mortgage and the contents of the
related Mortgage File and (ii) each REO Property and the contents of the related
Property File shall be vested in Purchaser and the ownership of all records and
documents with respect to the foregoing prepared by or which come into the
possession of Seller shall immediately vest in Purchaser. Two days prior to the
Closing Date, the Mortgage Files shall be delivered to the Purchaser’s
Custodian. The Servicing Files and the Property Files shall be delivered to
Purchaser or Purchaser’s designee as set forth herein.

Section 2.3. Purchase Price. The purchase price (the “Purchase Price”) for the
Assets shall be the amount obtained by multiplying the Bid Percentage by the
aggregate Unpaid Principal Balances of the Mortgage Loans and the REO Properties
specified on Schedule 1. Payment of the Purchase Price is subject to the
adjustments and credits set forth in this Agreement. Purchaser shall be
responsible for all routine Servicing Advances on or subsequent to the Cut-Off
Date. Seller shall be responsible for all Servicing Advances prior to the
Cut-Off Date. To the extent that the actual amount of any Servicing Advances to
be adjusted hereunder is unknown, same shall be estimated and agreed upon by
Seller and Purchaser as of the Closing Date and finally adjusted on the
Servicing Transfer Date. Purchaser shall not be required to pay the Seller or
the Servicer for any escrow advances through the Closing Date. All unapplied
funds and funds in escrow on behalf of the Mortgagor shall be delivered to the
Purchaser on the Servicer Transfer Date. Negative escrow balances in any account
shall not be offset against positive escrow balances in any other accounts.
Servicing Advances during the interim servicing period shall be approved by
Purchaser in writing, prior to incurring such costs, and shall be billed to
Purchaser by separate invoice. Purchaser agrees to be responsible for payment of
pre-approved Servicing Advances. The provisions of this Section shall survive
the Closing hereunder.

Section 2.4. Payments Received After Cut-Off Date and REO Properties Under
Contract of Sale. All loan pay-off proceeds, principal payments, Condemnation
Proceeds, Insurance Proceeds, proceeds from sales to third parties at
foreclosure sales, net proceeds from sales of REO Property, and any other funds
received by Seller in respect of or in connection with any Asset after the
Cut-Off Date and prior to the Closing Date shall be held by Seller for the
benefit of Purchaser and shall be applied toward the Purchase Price at the
Closing. Seller shall deliver a report of such proceeds received as of the
Closing Date as set forth on Schedule 2 attached hereto. Mortgage Loans for
which there is a rent receivership in effect are set forth on Schedule 3. If
rents for such Mortgage Loans are collected by rent receivers who retain all
amounts until the receivership is discharged, all rights in respect thereof
shall be vested in Purchaser at the Closing.

Section 2.5. Acquisition of Title to Mortgaged Properties. In the event that
between the Cut-Off Date and the Closing Date, Seller shall have received title
to a Mortgaged Property as a result of foreclosure or otherwise, including by
acceptance of a deed in lieu of foreclosure pursuant to any written agreement
contained in a Mortgage File, such Mortgaged Property shall be an REO Property
and shall be sold to Purchaser pursuant to the representations and warranties
contained in Section 3.4 of this Agreement and such other provisions as relate
to the sale of REO Property. It is agreed that where applicable, Seller will
permit a scheduled foreclosure sale to occur, but where Seller is the purchaser
in foreclosure, Seller will cause the referee to execute the terms of sale, but
not deliver a referee’s deed until further notice from Purchaser.

Section 2.6. Escrows. After the Closing Date, and to the extent paid or
delivered to Purchaser, Purchaser hereby agrees to assume, undertake and
discharge any and all obligations of the owner of the Mortgage Loans as may
relate to the escrow, maintenance of escrow and payments from escrow of moneys
paid by or on account of a Mortgagor (including, without limitation, any
obligation to pay interest accruing after the Closing Date to a Mortgagor on the
amounts held in any escrow accounts), if required by applicable law or the terms
of the applicable Mortgage Loan. After the Closing Date until the Servicing
Transfer Date, all collected and undisbursed escrow balance amounts relating to
the Mortgage Loans shall be administered by Seller or Servicer for the account
of Purchaser. Seller or Servicer shall employ the standards and procedures
consistent with the terms of any existing servicing agreement between the Seller
and Servicer prior to the Closing Date and pursuant to the terms of the Interim
Servicing Agreement after the Closing Date. On the Closing Date, Seller shall
provide an accounting to Purchaser of the balance of any escrows for the
Mortgage Loans as of the Closing Date. Seller or Servicer shall pay over and/or
deliver such collected amounts to Purchaser on the later of the Closing Date or
the Servicing Transfer Date. Purchaser shall not be required to reimburse Seller
for any negative escrow amounts incurred by Seller or Servicer through the
Closing Date. This paragraph shall survive Closing.

Section 2.7. Real Estate Taxes. Seller acknowledges its liability for all real
estate taxes, water and sewer rents, ground rents, leasehold payments,
condominium charges, municipal charges, assessments and other charges affecting
the Mortgaged Properties or REO Properties (collectively, the “Taxes”) that are
delinquent as of the Closing Date. Purchaser shall be liable for all other Taxes
on the Mortgaged Properties and the REO Properties. Taxes paid by Seller prior
to the Closing Date with respect to periods that extend beyond the Closing Date
shall be prorated and adjusted as of the Closing Date and reconciled on the
Servicing Transfer Date. If any escrow funds remain in a Mortgage Loan or REO
Property account after the Closing Date, Seller shall transfer such escrow funds
to Purchaser. Within ten (10) Business Days of Purchaser’s delivery to Seller of
a Tax Adjustment Request (defined herein), Seller shall pay to Purchaser any
adjustments of the Taxes requested therein. A “Tax Adjustment Request” is a
written request delivered by Purchaser to Seller within four (4) months of the
Closing Date, with a calculation of the Tax adjustment pursuant to the terms of
this Section 2.7 and a request for Seller to pay the Tax adjustment amount. The
failure of Purchaser to deliver the Tax Adjustment Request within four
(4) months of the Closing Date shall relieve Seller of its obligations to
reimburse Purchaser pursuant to this Section 2.7. This paragraph shall survive
Closing.

Section 2.8. Condemnation and Insurance Proceeds. Seller agrees to give
Purchaser written notice of any action or proceeding instituted or pending, in
eminent domain or for condemnation affecting any material part of any Mortgaged
Property or REO Property, promptly after Seller’s receipt thereof. If, after the
Cut-Off Date but prior to the Closing Date, all or any part of such Mortgaged
Property or REO Property is taken by condemnation or eminent domain proceeding
or other transfer in lieu thereof, or if a Mortgaged Property or REO Property is
damaged in whole or in part, Seller will credit to Purchaser on the Closing Date
an amount equal to the Condemnation Proceeds or the Insurance Proceeds, as the
case may be, received by Seller in respect of such condemnation or damage. If by
the Closing Date, Seller has not received the Condemnation Proceeds or the
Insurance Proceeds, as the case may be, then the parties shall still consummate
the conveyance on the Closing Date of the REO Property or the Mortgage Loan
relating to such Mortgaged Property, and as of such Closing Date, Purchaser
shall be entitled to all rights of Seller to the Condemnation Proceeds and the
Insurance Proceeds, if any, and to all other rights or claims arising out of or
in connection with any such eminent domain, condemnation action or proceeding or
hazard insurance claim.

Section 2.9. Conveyance of Servicing. On the Closing Date, Seller shall transfer
all rights to servicing with respect to the Mortgage Loans and REO Properties to
Purchaser. As of the date of this Agreement, Servicer and Purchaser shall enter
into an Interim Servicing Agreement .

Section 2.10. Notice to Mortgagors. Seller and Purchaser shall comply with their
respective obligations to provide notice of transfer of servicing to Mortgagors
pursuant to Section 6 of the Real Estate Settlement Procedure Act. Seller and
Purchaser shall provide separate notices, each party being entitled to review
and approve the other’s notice prior to mailing.

Section 2.11. Closing Expenses. Except as otherwise expressly provided herein,
whether or not the transactions contemplated hereunder are completed, Purchaser
and Seller shall each be responsible for the payment of its own closing expenses
including the conducting of any due diligence investigation and its expenses in
negotiating and carrying out its obligations under this Agreement. Purchaser
shall pay its expenses in the preparation for and transfer of the Mortgage Loans
and REO Properties on the Servicing Transfer Date.

Section 2.12. Pending Legal Proceedings. (a) After the Cut-Off Date and prior to
the Closing Date, Seller shall cause Servicer to continue to prosecute Seller’s
legal remedies with respect to the Mortgage Loans employing the same standards
and procedures employed as of the date hereof, consistent with the servicing
practices of prudent mortgage lending institutions and applicable law. Purchaser
shall reimburse Seller for any costs and legal fees incurred by Seller in
connection with Purchaser’s failure to use its best efforts to comply with the
requirements of Section 2.12(b). Except with respect to any legal actions
brought against Seller or Servicer, Seller and Servicer shall not have any right
to participate after the Closing Date for their own account in litigation
relating to any Mortgage Loan sold to Purchaser and will cooperate with and make
its employees who are knowledgeable in matters relating to any such litigation
available to Purchaser, any out of pocket costs associated therewith to be paid
by Purchaser.

(b) With respect to any Mortgage Loan which is, as of the Closing Date, the
subject of litigation, bankruptcy or foreclosure, Purchaser, Servicer and Seller
agree to cooperate and use their reasonable best efforts, within sixty (60) days
after the Closing Date and at Purchaser’s expense, to (i) notify the Clerk of
the Court, any foreclosing or bankruptcy trustee and all counsel of record in
each such proceeding of the transfer of the Mortgage Loan from Seller to
Purchaser, (ii) file pleadings to relieve Seller’s counsel of record from
further responsibility in such litigation, unless said counsel has agreed, to
represent Purchaser in said proceedings at Purchaser’s expense, and (iii)make
application to the Court to remove Seller as a party in such action and
substitute Purchaser, or its designee, as the real party-in-interest, and change
the caption thereof accordingly. In connection therewith, after the Closing
Date, Purchaser shall have the sole responsibility to determine the appropriate
direction and strategy for such litigation or proceeding. If Purchaser fails to
use its best efforts to comply with the above requirements, Seller, upon 10
business days prior written notice to Purchaser, may on Purchaser’s behalf and
at Purchaser’s expense complete any of the actions specified in clauses (i),
(ii) and (iii) above. Purchaser acknowledges that its failure to comply with the
provisions of this paragraph may affect Purchaser’s rights in any such
litigation or proceeding (including, without limitation, any dismissal with
prejudice or the running of any statute of limitations), if any such action or
proceeding is dismissed. Seller has no objection, and hereby consents, to
Seller’s counsel representing the Purchaser after the Closing Date.

Section 2.13. Risk of Loss; Insurance. From and after the Closing Date,
Purchaser assumes all risk of loss to the REO Properties. Through the Closing
Date, Seller shall maintain insurance on the REO Properties on behalf of and for
the account of Purchaser. Seller’s insurance on the REO Properties is not
transferable or assignable.

Section 2.14. Mortgaged Property and REO Property Charges. With respect to the
Mortgaged Property and REO Properties, the following items for which Servicer
has received notice by the Closing Date and has either documented its systems or
retained the notice in the Mortgage Files, are to be paid by Seller through and
including the Closing Date: utilities (including, without limitation, telephone
service, heat, steam, electric power, cable and trash removal, fuel, water
rates, water frontage charges and/or meter charges), sewer and sanitary charges
and taxes thereon, amounts prepaid or payable pursuant to the insurance
premiums, condominium and home owner association fees, assessments, maintenance
and common charges. Purchaser shall be responsible for and shall pay any such
charges on bills received after the Closing Date without regard to when such
charges were incurred. Liability for real estate taxes is set forth in
Section 2.7. This paragraph shall survive Closing.

Section 2.15. Closing. Seller and Purchaser agree that the Closing shall be held
on the Closing Date by telephone, fax, and/or mail as agreed by Seller and
Purchaser. Seller shall deliver on or before the Closing Date to the Custodian,
by a reputable overnight or same day carrier, the Closing Documents and a
Closing Schedule listing all documents actually contained in the respective
Mortgage Files.

Section 2.16. Closing Date. On the Closing Date,

(a) Seller shall or shall cause an appropriate party controlled by Seller to:

(i) with respect to the Mortgage Loans:



  (A)   sell, assign, convey and transfer to Purchaser all of Seller’s (or the
appropriate party controlled by Seller’s) right, title and interest in and to
the Mortgage Loans; and



  (B)   Subject to the provisions of clause (iii) below, deliver the Mortgage
Files to Purchaser or Purchaser’s designee.



  (C)   deliver a bailment letter to Purchaser and the Custodian for each
Mortgage File.



  (ii)   with respect to the REO Properties:



  (A)   sell, assign, convey and transfer to Purchaser good and marketable fee
simple title to each REO Property, subject only to Permitted Encumbrances;



  (B)   subject to the provisions of clause (iii) below, deliver the Mortgage
Files and Property Files to Purchaser or Purchaser’s designee;



  (C)   deliver a blanket assignment of leases and tenancies (if any), duly
executed by Seller, assigning to Purchaser all of Seller’s right, title and
interest as landlord in and to leases and tenancies of the REO Properties,
including all security deposits held by Seller, and pursuant to which Purchaser
assumes all of Seller’s duties and responsibilities with respect thereto,
arising from and after such date together with such executed leases as Seller
has in its possession (if any); and



  (D)   deliver to Purchaser’s designated broker or agent, unless such REO
Property is occupied, listed for sale, under contract of sale or sold, keys for
each REO Property to the extent available and in the possession or control of
Seller.

(iii) with respect to the Mortgage Files:



  (A)   Seller shall be required to deliver all documents and other items
specified on Exhibit B;



  (B)   If Seller does not possess an original, Seller may, in lieu of an
original, deliver a recorded copy or evidence of recording of any Loan Documents
which are recorded.

(iv) with respect to the Servicing Files and Property Files, deliver such files
to Purchaser or Purchaser’s designee at Closing or on a certain date after
Closing, as agreed by the Purchaser and Seller, but in no event later than the
Servicing Transfer Date; and

(v) deliver the Guaranty to the Purchaser.

The responsibility and cost of preparing and executing the foregoing transfer
documents to be executed and made available on the Closing Date shall be borne
by Seller. However, Purchaser agrees, acknowledges, confirms and understands
that Purchaser shall be responsible for the recording and/or filing of the
originals of any assignments of mortgage and the deeds and shall pay all costs,
transfer taxes and deed stamps, fees and expenses for the recording and/or
filing of the assignments of mortgage and the deeds. Each of Seller and
Purchaser shall also execute on the Closing Date and deliver to the appropriate
taxing authorities any transfer tax returns or other filings required in
connection with the payment of any such taxes. Seller reserves the right to
retain copies of all or any portion of the Mortgage Files or the Property Files.
This paragraph shall survive the Closing.

(b) Purchaser shall pay to Seller in immediately available funds an amount equal
to the Purchase Price as set forth in Section 2.3 of this Agreement as adjusted
hereunder.

Section 2.17. Completion of Definitive Transfer Documents. It is the intention
of Seller and Purchaser that conveyance of Seller’s right, title and interest in
the Mortgage Loans and REO Properties is to be effected by Seller through the
execution and delivery of Asset-specific, definitive transfer documents (the
“Definitive Transfer Documents”) including (a) a definitive Assignment of Note
and Mortgage for each Mortgage Loan and (b) a definitive Deed for each REO
Property, in each case, to be duly executed by Seller or the appropriate party
in title by the Closing Date, with all schedules completed, and in proper form
for recording in the appropriate land records for the jurisdiction in which the
applicable Mortgaged Property or REO Property is located. Purchaser
acknowledges, however, that certain information or documentation necessary to
complete such Definitive Transfer Documents (such as recording information for
prior transfers, verified legal descriptions and tax lot numbers or original
referee’s, sheriff’s or foreclosure deeds) may not be available prior to the
Closing Date. Seller shall (i) use all reasonable efforts prior to the Closing
Date to obtain all necessary information to complete the Definitive Transfer
Documents, (ii) execute and deliver to Purchaser at the Closing original forms
of Definitive Transfer Documents for each of the Assets, complete where possible
and containing blanks or missing schedules for Assets as to which necessary
information has not been obtained, (iii) grant to Purchaser an irrevocable
limited power of attorney granting Purchaser the authority to fill in all
missing information, attach all necessary schedules and otherwise complete the
Definitive Transfer Documents and (iv) cooperate with Purchaser in all
reasonable respects after the Closing to obtain any missing information or
documentation necessary to complete and record the Definitive Transfer
Documents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1. Representation and Warranties as to Purchaser. As a condition to
the consummation of the transactions contemplated hereby, Purchaser represents
and warrants that each of the following representations and warranties of
Purchaser is true and correct and shall be true and correct on each Closing
Date.

(a) Authority. Purchaser is duly organized, validly existing and in good
standing under the laws of the State of its organization with full corporate
power and authority to execute, deliver and perform this Agreement and to enter
into and consummate the transactions contemplated by this Agreement. Purchaser
is duly qualified and in good standing as a foreign corporation in all
jurisdictions where it is required to be qualified, except where the failure to
be qualified is not material. Purchaser has taken all corporate action required
to authorize its execution, delivery and performance of this Agreement.

(b) Conflict with Existing Laws or Contracts. The execution and delivery of this
Agreement by Purchaser and the performance of its obligations hereunder will not
(i) conflict with or violate (A) the organizational documents of Purchaser, or
(B) any provision of any law or regulation to which Purchaser is subject, or
(ii) conflict with or result in a breach of or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under
any of the terms, conditions or provisions of any agreement or instrument to
which Purchaser is a party or by which it is bound or any order or decree
applicable to Purchaser or result in the creation or imposition of any lien on
any of its assets or property. Purchaser has obtained all consents, approvals,
authorizations or orders of any court or governmental agency or body, if any,
required for the execution, delivery and performance by Purchaser of this
Agreement.

(c) Legal Action Against Purchaser. There is no action, suit or proceeding
pending or, to Purchaser’s knowledge, threatened against Purchaser in any court
or by or before any other governmental agency or instrumentality which would
prohibit its entering into this Agreement or performing any of its obligations
under or pursuant to this Agreement.

(d) Binding on Purchaser; Enforceability. This Agreement, assuming due
authorization, execution and delivery hereof by Seller constitutes the valid,
binding and legal obligation of Purchaser, enforceable against Purchaser in
accordance with the terms hereof, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
affecting the enforcement of creditors’ rights in general and by general equity
principles (regardless of whether such enforcement is considered in a proceeding
in equity or at law).

(e) Decision to Purchase. Purchaser is a sophisticated investor and its bid and
decision to purchase the Assets are based upon its own independent evaluations
of the Mortgage Files, the Property Files and other materials made available by
Seller and deemed relevant by Purchaser and its agents. In entering into this
Agreement, Purchaser has not relied upon any oral or written information from
Seller, or any of its respective employees, affiliates, agents or
representatives, other than the representations and warranties of Seller
contained herein. Purchaser has had an opportunity to perform an examination of
the Assets and to become aware of the physical condition of the Mortgaged
Properties and the REO Properties. Purchaser further acknowledges that no
employee or representative of Seller has been authorized to make, and that
Purchaser has not relied upon, any statements or representations other than
those specifically contained in this Agreement. WITHOUT LIMITING THE FOREGOING,
PURCHASER ACKNOWLEDGES THAT, EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
THE SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES AS TO THE ASSETS
(INCLUDING, WITHOUT LIMITATION, THE VALUE, MARKETABILITY, CONDITION OR FUTURE
PERFORMANCE THEREOF, THE EXISTENCE OF LEASES OR THE STATUS OF ANY TENANCIES OR
OCCUPANCIES WITH RESPECT THERETO, THE APPLICABILITY OF ANY RENT CONTROL OR RENT
STABILIZATION LAWS OR THE COMPLIANCE OR LACK OF COMPLIANCE THEREOF WITH ANY LAWS
(INCLUDING WITHOUT LIMITATION, ENVIRONMENTAL, LAND USE OR OCCUPANCY LAWS)).

(f) Due Diligence. Purchaser has been urged, invited, directed and provided the
opportunity to conduct such due diligence review and analysis of the due
diligence materials (including, but not limited to the Loan Documents, the
Mortgage Files, the Property Files and related information), together with such
records as are generally available to the public from local, county, state and
federal authorities, record-keeping offices and courts (including, without
limitation, any bankruptcy courts in which any Mortgagors, guarantor or surety,
if any, may be subject to any pending bankruptcy proceedings), as the Purchaser
deemed necessary, proper or appropriate in order to make a complete informed
decision with respect to the purchase and acquisition of the Assets. Purchaser
acknowledges that it has, in fact, conducted such due diligence review and
analysis.

(g) Assets Sold AS IS. Purchaser acknowledges and agrees that except for
warranties and representations set forth in this Agreement, Seller has not and
does not represent, warrant or covenant the nature, accuracy, completeness,
enforceability or validity of any of the Loan Documents, the Mortgage Files, or
the Property Files, and, subject to the terms of this Agreement, all
documentation, information, analysis and/or correspondence, if any, which is or
may be sold, transferred, assigned and conveyed to Purchaser with respect to any
and all Assets is sold, transferred, assigned and conveyed to Purchaser on an
“AS IS, WHERE IS” basis, WITH ALL FAULTS.

(h) Intentionally Omitted .

(i) No Commission. Purchaser has not employed or used a broker or anyone else
who might be entitled to a fee or commission in connection with the transactions
contemplated herein. Neither Purchaser nor any affiliate of Purchaser is
entitled to a fee in connection with the transactions contemplated hereby.

(j) Successor Servicer. Purchaser acknowledges and agrees that the servicer
Purchaser selects to service the Mortgage Loans and the REO Properties will have
the staff and resources necessary to timely and accurately comply with its
servicing responsibilities and will perform its servicing responsibilities in
accordance with prudent servicing guidelines and all applicable laws and
regulations.

Section 3.2. Representation and Warranties as to Seller. As a condition to the
consummation of the transactions contemplated hereby, each Seller represents and
warrants that each of the following representations and warranties of Seller as
it applies to such Seller is true and correct and shall be true and correct on
each Closing Date:

(a) Authority. Seller is a duly organized limited liability company, validly
existing and in good standing under the laws of the State of its organization.
Seller has full power and authority to execute, deliver and perform this
Agreement and to enter into and consummate the transaction contemplated by this
Agreement. Seller is duly qualified, licensed and in good standing in all
jurisdictions where it is required to be qualified and/or licensed, except where
the failure to be qualified is not material. Seller has taken all action
required to authorize its execution, delivery and performance of this Agreement.

(b) Conflict with Existing Laws or Contracts. The execution and delivery of this
Agreement by Seller and the performance of its obligations hereunder will not
(i) conflict with or violate (A) the organizational documents of Seller, or
(B) any provision of any law or regulation to which Seller is subject, or
(ii) conflict with or result in a breach of or constitute a default (or an event
which, with notice or lapse of time, or both, would constitute a default) under
any of the terms, conditions or provisions of any agreement or instrument to
which Seller is a party or by which it is bound or any order or decree
applicable to Seller or result in the creation or imposition of any lien on any
of its assets or property. Seller has obtained all consents, approvals,
authorizations or orders of any court or governmental agency or body, if any,
required for the execution, delivery and performance by Seller of this
Agreement.

(c) Legal Action Against Seller. There is no action, suit or proceeding pending
or, to Seller’s knowledge, threatened against Seller in any court or by or
before any other governmental agency or instrumentality which would prohibit its
entering into this Agreement or performing any of its obligations under or
pursuant to this Agreement.

(d) Binding on Seller; Enforceability. This Agreement, assuming due
authorization, execution and delivery hereof by Purchaser, constitutes the
valid, binding and legal obligations of the Seller, enforceable against the
Seller in accordance with the terms hereof, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting the enforcement of creditors’ rights in general and by general
equity principles (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

(e) No Commission. Seller has not employed or used a broker or anyone else who
might be entitled to a fee or commission in connection with the transactions
contemplated herein. Neither Seller nor any affiliate of Seller is entitled to a
fee in connection with the transactions contemplated hereby.

(f) Foreign Person. The Seller is not a foreign person within the meaning of
Section 1445(f) of the Internal Revenue Code of 1986, as amended, and Seller
agrees to execute any and all documents necessary or required by the Internal
Revenue Service or the Purchaser in connection with such declaration.

Section 3.3. Representation and Warranties as to Each Mortgage Loan. As a
condition to the consummation of the transactions contemplated hereby, Seller
hereby represents and warrants to the Purchaser that with respect to each
Mortgage Loan, as of the date hereof and, except as otherwise specifically
provided herein, on each Closing Date:

(a) True Information. The information set forth on the Mortgage Loan Schedule
set forth on Schedule 1 is true, correct and complete in all material respects.

(b) Ownership; Authority. Seller has good and marketable title to each Mortgage
Loan, and Seller is the sole owner and holder of the Mortgage Note free and
clear of any and all liens, claims, encumbrances, participation interests,
equities, pledges, charges or security interests of any nature and has full
right and authority to sell or assign the same, subject only to Permitted
Encumbrances.

(c) Disbursement. The proceeds of the Mortgage Loan have been fully disbursed.
There is no obligation or requirement that any person make future advances or
lend additional funds thereunder. As to Second Mortgage Loans, all credit lines
have been terminated. All costs, fees and expenses incurred in making or closing
the Mortgage Loan or recording the Mortgage were paid.

(d) No Modifications. The terms of the Mortgage Note and the related Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments, including forbearance agreements or assumption and
modification agreements contained in the Mortgage File.

(e) No Releases or Satisfaction. The Mortgage Loan has not been satisfied,
canceled, subordinated or rescinded and no property has been released from the
lien of the Mortgage other than partial releases of lien which had, at the time
of release, no material adverse effect on the remaining value of the Mortgaged
Property. No Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement.

(f) No Defenses. The Mortgage Note and the related Mortgage are not subject to
any valid right of rescission, set-off, abatement, diminution, or any
counterclaim or defense.

(g) Lien Position. The Mortgage is a valid, continuing and enforceable lien, in
the lien position set forth on the Mortgage Loan Schedule, on an undivided
one-hundred percent (100%) fee simple interest in the related Mortgaged
Property, including all improvements from time to time constituting part of the
Mortgaged Property, subject only to Permitted Encumbrances.

(h) Enforceability. The Mortgage Note, related Mortgage and other agreements
executed in connection therewith (including any guaranty) are genuine, and each
constitutes the legal, valid and binding obligation of the maker thereof,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally. The related Mortgage
contains enforceable provisions customary among prudent mortgage lending
institutions so as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property and of the benefits
of the security provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, (b) where permitted by law,
power of sale, and (c) judicial foreclosure.

(i) Title Insurance. Each mortgage Loan is covered by (a) an ALTA lender’s title
insurance policy issued at the time such Mortgage Loan was made by a title
insurer qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring, subject only to exceptions acceptable to prudent
lending institutions in the jurisdiction in which the Mortgaged Property is
located, the Seller, its successors and assigns as to the lien priority of the
Mortgage specified in the Mortgage Loan Schedule in the original principal
amount of the Mortgage Loan, (b) a title opinion from an attorney licensed to
practice in such jurisdiction in such form and substance as was acceptable to
prudent mortgage lending institutions in the jurisdiction where the Mortgaged
Property is located, or (c) such other form of title assurance as was acceptable
to prudent mortgage lending institutions in the relevant jurisdiction (including
blanket insurance coverage).

(j) Hazard Insurance. All improvements upon the Mortgaged Property are insured
pursuant to (i) a blanket force placed hazard insurance policy or (ii) a hazard
insurance policy that (A) insures against loss by fire, hazards of extended
coverage and such other hazards as are customary in the locality where the
Mortgaged Property is situated, and (B) contains a “standard” mortgage clause
naming Seller, its successors and assigns, as mortgagee and loss payee. All such
insurance is in full force and effect and all premiums thereon have been paid at
least to and including the Closing Date. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance (including, if required, flood
insurance), at the Mortgagor’s cost and expense, and upon the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to obtain and maintain
such insurance at Mortgagor’s cost and expense and to seek reimbursement
therefor from the Mortgagor.

(k) Litigation. Except for bankruptcy filings by Mortgagors and foreclosure
actions brought by the Seller, as of the Cut-Off Date, to Seller’s knowledge,
there is no litigation or other proceeding or governmental investigation
pending, or an order, injunction or decree outstanding, existing or relating to
the Mortgaged Property or the Mortgage Loan.

(l) Mortgage Servicing. The servicing and collection of the Mortgage Loans has
been performed using acceptable servicing practices and in all material respects
in accordance with applicable laws and regulations.

(m) Adjustable Rate Loans. If a Mortgage Loan is an adjustable rate loan, the
Seller has properly calculated adjustments in the interest rate and monthly
payment for each adjustment date and has notified the related Mortgagor of such
adjustments, all in accordance with related Mortgage Note and applicable law.

Section 3.4. Representations and Warranties as to REO Properties. As a condition
to the consummation of the transactions contemplated hereby, Seller hereby
represents and warrants to the Purchaser that with respect to each REO Property,
as of the date hereof and, except as otherwise specifically provided herein, on
each Closing Date:

(a) True Information. The information set forth on the Mortgage Loan Schedule is
true, complete, and correct in all material respects.

(b) Ownership; Title. Seller has good and marketable title to, and is the sole
owner and, as of the Closing Date, will be the record holder of the REO Property
free and clear of liens and encumbrances, subject only to Permitted
Encumbrances, pending Deed transfers after foreclosure sales and, in the case of
each REO Property that is condominium unit, any rights of first refusal of the
related condominium associations; provided, however, no such right of first
refusal shall affect the sale of the REO Property from the Seller to the
Purchaser. Seller has the full right and authority to sell the REO Property.

(c) Litigation. Except for eviction actions brought by the Seller, to Seller’s
knowledge, there is no litigation, proceeding or governmental investigation
pending, or an order, injunction or decree outstanding, existing or relating to
the REO Property.

(d) Hazard Insurance. All improvements upon the REO Property are insured
pursuant to a non-transferable, non-assignable blanket hazard insurance policy
that insures against loss by fire, hazards of extended coverage and such other
hazards as are acceptable to prudent mortgage lending institutions in the
locality where the REO Property is situated. All such insurance is in full force
and effect and all premiums thereon have been paid at least to and including the
Closing Date. Purchaser shall have no rights in or to said blanket hazard
insurance policy after the Closing Date.

(e) Compliance with Foreclosure Requirements. In acquiring title to the REO
Property, the Seller materially complied with all applicable federal, state and
local laws regarding mortgagors’ rights and the commencement and prosecution of
foreclosure proceedings, procedural or substantive. There is no litigation,
which has not been dismissed or settled, which sought to enjoin the foreclosure
sale.

Section 3.5. Breach of Representation or Warranty. Seller and Purchaser
understand that if any of Seller’s representations or warranties in Sections 3.3
or 3.4 are breached, Purchaser may exercise its rights and the remedies
expressly set forth in Article VI.

ARTICLE IV
CLOSING

Section 4.1. Conditions Precedent to Closing. The obligations of Purchaser to
effect the Closing shall be subject to the fulfillment or waiver on or prior to
the Closing Date, of the following conditions:

(a) Performance of Obligations. Seller shall have in all material respects
performed all obligations required to be performed by it on or prior to the
Closing Date pursuant to the terms of this Agreement.

(b) Representations and Warranties. The representations and warranties of Seller
set forth in Article III shall be true and correct in all material respects as
of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date, except as
otherwise contemplated by this Agreement or consented to in writing by Purchaser
(it being understood that representations and warranties that speak as of a
specified date shall continue to speak only as of the date so specified).

(c) Interim Servicing Agreement. Purchaser shall have received the Interim
Servicing Agreement duly executed by Servicer (subject to Purchaser’s
countersigning of same).

Section 4.2. Conditions to Obligation of Seller. The obligations of Seller to
effect the Closing shall be subject to the fulfillment on or prior to the
Closing Date of the following conditions:

(a) Performance of Obligations. Purchaser shall have in all material respects
performed all obligations required to be performed by it under this Agreement
pursuant to the terms of this Agreement on or prior to the Closing Date.

(b) Representations and Warranties. The representations and warranties of
Purchaser set forth in Article III shall be true and correct in all material
respects as of the Closing Date as though made at and as of the Closing Date,
except as otherwise contemplated by this Agreement or consented to in writing by
Seller (it being understood that representations and warranties that speak as of
a specified date shall continue to speak only as of the date so specified).

ARTICLE V
SERVICING OF THE MORTGAGE LOANS AND REO PROPERTIES

Section 5.1. Transfer of Servicing. All the Assets shall be sold and conveyed to
the Purchaser on a servicing released basis. As of the Closing Date, Seller
shall be discharged and released from all rights, obligations, liabilities and
responsibilities with respect to the servicing of the Mortgage Loans and REO
Properties thereafter and all rights, obligations, liabilities and
responsibilities with respect to the servicing of the Mortgage Loans and REO
Properties shall pass to the Purchaser. As of the date of this Agreement,
Servicer and Purchaser shall enter into an Interim Servicing Agreement.

Section 5.2. IRS Forms. Seller shall file or cause be filed all IRS forms 1099,
1099A, 1099C, 1098, 1041, K-1 and all other applicable tax forms which are
required to be filed on or before January 31 of the calendar year subsequent to
the Closing Date, in relation to the servicing and ownership of the Mortgage
Loans and the REO Properties from January 31 of the year of the Closing Date, to
the Servicing Transfer Date. Purchaser shall file or cause to be filed all
applicable tax forms in relation to the servicing and ownership of the Mortgage
Loans and the REO Properties for the period after the Servicing Transfer Date.

ARTICLE VI
SURVIVAL OF THE REPRESENTATIONS AND
WARRANTIES, INDEMNIFICATION AND REMEDIES

Section 6.1. Survival. Each and every representation, warranty and covenant made
by Purchaser or Seller in this Agreement shall survive the Closing in accordance
with Section 10.6, provided, however, that Purchaser shall only have the
remedies for the breach of any representation, warranty or covenant contained in
Sections 3.3 and 3.4 of this Agreement as provided in this Article VI.

Section 6.2. Purchaser’s Remedies. (a) Breaches Entitling Purchaser to Remedy.
Upon discovery by Seller or Purchaser of a breach of any of the representations
and warranties set forth in Sections 3.3 or 3.4, which breach materially and
adversely affects the value to the Purchaser of any Mortgage Loan or REO
Property owned by Purchaser or the interest of Purchaser therein, the party
discovering such breach shall give prompt written notice thereof to the other
party. Prompt written notice is notice given within 15 business days of
discovery. A notice of Claim must be delivered by Purchaser to Seller no later
than the date that is twelve months after the Closing Date

(b) Form of Notice Required to Seek Remedy. In order to claim any remedy under
this Section 6.2, Purchaser shall deliver to Seller, within fifteen
(15) Business Days of discovery by the Purchaser of a breach, a notice of Claim
setting forth the following:

(i) the identity of the Asset (by the number assigned to such Asset by Seller at
the time of sale as set forth on the Mortgage Loan Schedule) with respect to
which the breach is alleged to have occurred;

(ii) a reasonably detailed description of the claimed breach (including
reasonably detailed information of the material adverse effect on the value of
the Asset to which such claimed breach relates); and

(iii) the section and subsection of this Agreement under which such breach is
claimed.

Any discovery by the Seller of a breach shall not (unless Purchaser knows of
such breach) require the foregoing notice of Claim requirements.

(c) Remedies. In the event of a breach, within sixty (60) days of Seller’s
receipt of notice of Claim (the “Purchaser Notice”) of the breach of a
representation or warranty made by Seller, Seller shall, at its option, elect to
either (A) cure such breach referred to in the notice of Claim, in all material
respects within such sixty (60) day period, (B) reimburse to Purchaser an amount
(the “Purchase Price Adjustment”) equal to the reduction in value of the
affected Asset based upon the breach or (C) repurchase the affected Asset at the
Repurchase Price. To the extent that Seller elects to reimburse Purchaser as
specified in clause (B) above, Seller and Purchaser shall mutually endeavor to
agree upon the Purchase Price Adjustment within such sixty (60) day period. In
no event, however, shall the Purchase Price Adjustment exceed an amount equal to
the Repurchase Price for the applicable Asset. In the event that the Seller and
Purchaser are unable to mutually agree upon the Purchase Price Adjustment, the
Purchaser may request that Seller proceed in accordance with (C) above, in which
case Seller shall then proceed in accordance with (C) above. Any payment by
Seller of the Purchase Price Adjustment shall be made by wire transfer of
immediately available funds to an account designated in writing by Purchaser.

(d) Repurchase Procedures. If the Seller elects to repurchase an affected Asset
pursuant to Section 6.2(c), or is unable to cure any breach pursuant to Section
6.2(c), Seller shall repurchase such affected Mortgage Loan, on a whole loan,
servicing released basis or such affected REO Property, as the case may be, at
the Repurchase Price. In connection with any repurchase of a Mortgage Loan or
REO Property hereunder by Seller and concurrent with the payment of the
Repurchase Price, Purchaser shall tender, pursuant to a mutually acceptable
bailee letter, to the Seller all portions of the Mortgage File and Servicing
File with respect to such Mortgage Loan or Property File with respect to such
REO Property, as the case may be, previously delivered to Purchaser. Within one
(1) Business Day of receiving such files, Seller shall pay the Repurchase Price
to Purchaser by wire transfer of immediately available funds to an account
designated in writing by Purchaser.

(e) Transfer Documentation; Further Assurances; Transfer and Recordation Taxes
and Fees. Transfer of the Asset shall be effected by the execution and delivery
by Purchaser of documents substantially similar to those by which such Asset was
transferred to Purchaser. Purchaser shall execute and deliver any and all such
additional assignments, deeds, instruments of transfer and other documents as
Seller may reasonably require in order to complete the transactions contemplated
hereunder. Seller shall be responsible for, and shall pay when due and payable,
all transfer, filing and recording fees and taxes, costs and expenses, and any
state or county documentary taxes, if any, with respect to the filing or
recording of any document or instrument contemplated hereby in connection with
such repurchase, and shall be responsible for recording any documents evidencing
the transfers contemplated in connection with such repurchase.

(f) Conditions to Seller’s Obligation to Repurchase. Seller’s election to
repurchase any Asset shall, except as noted below, be conditioned on such Asset
being in substantially the same condition as when such Asset was conveyed by
Seller to Purchaser on the Closing Date, meaning that:

(i) The physical condition of the Mortgaged Property or REO Property shall be
substantially the same (normal wear and tear excepted) as it was on the Closing
Date (other than in respect of a fully insured casualty loss (subject to a
deductible no greater than the deductible in effect on the Closing Date) or
condemnation, in which event the Insurance Proceeds and/or Condemnation Proceeds
shall be reassigned to Seller);

(ii) The terms of the Mortgage Loan shall not have been modified, renewed,
renegotiated, compromised, settled, released or substantially impaired;

(iii) The condition of title to the Asset shall be substantially the same as
conveyed to Purchaser;

(iv) The collateral for such Mortgage Loan shall be substantially the same,
except to the extent that any of such collateral and proceeds therefrom
(including, without limitation, escrows and deposits) have been expended for its
intended purpose or otherwise in a commercially prudent manner;

(v) There shall be no claim of any party against Seller that is the result of
any action or inaction of Purchaser or any agent, successor or assign of
Purchaser other than any claim as to which Seller shall have received an
indemnification in form and substance acceptable to Seller from Purchaser; and

(vi) Purchaser or its designee shall have continued prudent servicing of the
Asset to the repurchase date.

Section 6.3. Indemnification by Purchaser. Purchaser shall indemnify, defend and
hold Seller harmless from and against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable attorneys’ fees and expenses and
related costs, expenses of litigation, judgments, and any other reasonable
costs, fees and expenses (each, a “Liability”) directly resulting from a claim
by an unrelated third party relating to (i) a breach of a material
representation or warranty made by Purchaser pursuant to Section 3.1 of this
Agreement or (ii) Purchaser’s ownership, servicing or management of any Asset to
the extent such Liability relates to matters arising from and after the Closing
Date; provided, however, that Purchaser shall not be liable to Seller under this
clause (ii) for any Liabilities resulting solely from any action or omission on
the part of Seller with respect to Seller’s servicing or management of such
Asset prior to the Closing Date.

Section 6.4. Indemnification by Seller. Seller shall indemnify, defend and hold
Purchaser harmless from and against any and all claims, losses, damages,
penalties, fines, forfeitures, reasonable attorneys’ fees and expenses and
related costs, expenses of litigation, judgments, and any other reasonable
costs, fees and expenses (each, a “Liability”) directly resulting from a claim
by an unrelated third party relating to (i) a breach of a material
representation or warranty made by Seller pursuant to Section 3.2 of this
Agreement or (ii) Seller’s ownership, servicing or management of any Asset to
the extent such Liability relates to matters arising prior to the Closing Date;
provided, however, that Seller shall not be liable to Purchaser under this
clause (ii) for any Liabilities resulting solely from any action or omission on
the part of Purchaser with respect to Purchaser’s servicing or management of
such Asset from and after the Closing Date.

ARTICLE VII SUBSEQUENT DOCUMENTATION

At any time, and from time to time after the Closing Date, upon the reasonable
request of a party hereto, and at the expense of such party, the other party
shall do, execute, acknowledge and deliver, and shall cause to be done,
executed, acknowledged and delivered, all such further acts, deeds, assignments,
transfers, conveyances, powers of attorney and assurances as may be reasonably
required in order to better assign, transfer, grant, convey, assure and confirm
to Purchaser, to collect and reduce to possession, any or all of the Mortgage
Loans or REO Properties as provided for herein or to effectuate the purpose and
carry out the terms of this Agreement. The parties shall make every effort to
minimize any such requests and to eliminate the need for any such requests three
(3) months after the Closing Date. In addition, in the event that Seller
determines that it requires access to any documents relating to any Asset for
accounting, tax, litigation or other purposes, Purchaser shall promptly provide
copies of such documents to Seller at Seller’s expense.

ARTICLE VIII
POST CLOSING LITIGATION

Section 8.1 Notice of Litigation If on or after the Closing Date any litigation
is commenced naming the Seller and/or Servicer as a defendant either in a direct
action, or in a counterclaim, or in any bankruptcy proceeding, where there is a
claim against Seller and/or Servicer, which litigation relates to any of the
Mortgage Loans or REO Properties being sold pursuant to this Agreement, the
Purchaser shall, within seven (7) Business Days of its receipt of service of
process or notice contained in a pleading, give notice to the Seller and/or
Servicer in accordance with Article IX herein.

Section 8.2 Management of Litigation (a) Within ten (10) Business Days of
receipt of such notice, the Seller shall notify the Purchaser that if the claim
solely involves the Seller and/or Servicer: (i) the Seller shall manage the
defense of the litigation, including, but not limited to, choosing outside
counsel and shall be responsible for all litigation expenses relating to such
action; or (ii) the Seller will allow the Purchaser to manage the litigation,
including, but not limited to choosing outside counsel and Seller will be
responsible for all litigation expenses relating to such action.

(b) If the claim solely involves the Purchaser, the Purchaser shall manage the
defense of the litigation, including, but not limited to, choosing outside
counsel and Purchaser shall be responsible for all litigation expenses relating
to such action.

(c) If the claim involves the Purchaser and Seller and/or Servicer then the
Purchaser and Seller agree to cooperate in the management and defense of any
such claims either through joint representation by outside counsel or through
separate counsel and will mutually agree on the responsibility for managing such
claims and shall allocate all costs of the litigation between them in as
equitable a manner as possible.

(d) If the parties cannot agree whether the claim falls under Subsections (a) or
(b) of this Section 8.2, then the claim shall fall under Subsection (c) of this
Section 8.2 .

Section 8.3 Expectation of the Parties It is the expectation of the parties that
routine legal proceedings such as mechanics lien actions, municipal code
violations and third party foreclosures, will be managed solely by Purchaser at
Purchaser’s expense and that substantive legal issues regarding origination or
servicing of the Mortgage Loan or REO Property that occurred prior to the
Closing Date will be managed by Seller at Seller’s expense.

ARTICLE IX
NOTICES

Unless otherwise provided for herein, all notices and other communications
required or permitted hereunder shall be in writing (including a writing
delivered by facsimile transmission) and shall be deemed to have been duly given
(a) when delivered, if sent by registered or certified mail (return receipt
requested), (b) when delivered, if delivered personally on a Business Day or if
not delivered on a Business Day, the next succeeding Business Day, (c) when
transmitted on a Business Day or if not transmitted on a Business Day, the next
succeeding Business Day, if sent by facsimile if a confirmation of transmission
is produced by the sending machine, or (d) when delivered on a Business Day or
if not delivered on a Business Day, the next succeeding Business Day, if sent by
overnight mail or national overnight courier, in each case to the parties at the
following addresses or facsimile numbers (or at such other addresses as shall be
specified by like notice):

If to Seller:

GRP Loan, LLC
GRP Strategies, LLC
360 Hamilton Avenue
White Plains, NY 10601
Attention: Kristin L. Tess

With copies to:

Sallie Mae, Inc.
300 Continental Drive
Newark, DE 19713
Attention: Al Natali

and

Sallie Mae, Inc.
12061 Bluemont Way
Reston, VA 20190
Attention: Andrew G. Wachtel

If to Purchaser:

DLJ Mortgage Capital, Inc.
11 Madison Avenue, 4th Floor
New York, NY 10010
Attention: Bruce Kaiserman

With a copy to:

DLJ Mortgage Capital, Inc.
11 Madison Avenue, 4th Floor
New York, NY 10010
Attention: General Counsel – RMBS

The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication within any corporation or firm to the persons designated to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval declaration or other communication.

ARTICLE X
MISCELLANEOUS PROVISIONS

Section 10.1. Severability. Each part of this Agreement is intended to be

severable. If any term, covenant, condition or provision hereof is unlawful,
invalid, or unenforceable for any reason whatsoever, and such illegality,
invalidity, or unenforceability does not affect the remaining parts of this
Agreement, then all such remaining parts hereof shall be valid and enforceable
and have full force and effect as if the invalid or unenforceable part had not
been included.

Section 10.2. Rights Cumulative; Waivers. The rights of each of the parties
under this Agreement are cumulative and may be exercised as often as any party
considers appropriate. The rights of each of the parties hereunder shall not be
capable of being waived or varied otherwise than by an express waiver or
variation in writing. Any failure to exercise or any delay in exercising any of
such rights shall not operate as a waiver or variation of that or any other such
right.

Section 10.3. Headings. The headings of the Articles contained in this Agreement
are inserted for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

Section 10.4. Prior Understandings; Integrated Agreement. This Agreement
supersedes any and all prior discussions and agreements (written or oral)
between the Seller and the Purchaser with respect to the purchase of the
Mortgage Loans and REO Properties and other matters contained herein, and this
Agreement contains the sole and entire understanding between the parties hereto
with respect to the transactions contemplated herein and constitutes the final
complete expression of the intent and understanding of the Purchaser and the
Seller.

Section 10.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

Section 10.6. Survival. Each and every representation, warranty and covenant
contained in this Agreement and the indemnifications contained in Section 6.3
and in Section 6.4 of this Agreement shall survive the Closing and shall not
merge into the Closing Documents, but instead shall be independently enforceable
except to the extent expressly limited herein, provided, however, each of the
representations and warranties contained in Article III hereof shall terminate
on the twelve (12) month anniversary of the Closing Date.

Section 10.7. Governing Law; Jurisdiction; Venue. (a)  This Agreement shall be
deemed to have been made in the State of New York, and shall be interpreted and
the rights and obligations of the Seller and the Purchaser hereunder determined,
in accordance with the laws of such state, without regard to the principles of
conflicts of law of such state.

(b) For the purposes of any suit, action or proceeding involving this Agreement,
Seller and Purchaser hereby expressly submit to the jurisdiction of all federal
and state courts sitting in the State of New York and consent that any order,
process, notice of motion or other application to or by any such court or a
judge thereof may be served within or without such court’s jurisdiction by
registered mail or by personal service, provided that a reasonable time for
appearance is allowed, and Seller and Purchaser agree that such courts shall
have exclusive jurisdiction over any such suit, action, or proceeding commenced
by either or both of said parties. In furtherance of such agreement, either
party agrees upon the request of the other party to discontinue (or agree to the
discontinuance of) any such suit, action or proceeding pending in any other
jurisdiction.

(c) Seller and Purchaser hereby irrevocably waive any objection that they may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement brought in any federal or state
court sitting in the State of New York and hereby further irrevocably waive any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

Section 10.8. Amendments. No term or provision of this Agreement may be waived
or modified unless such waiver or modification is in writing and signed by a
duly authorized officer of the party against whom such waiver or modification is
sought to be enforced.

Section 10.9. Successors and Assigns. This Agreement and the terms, covenants,
conditions, provisions, obligations, undertakings, rights and benefits hereof,
including the Addenda, Exhibits and Schedules hereto, shall be binding and shall
inure to the benefit of, Seller and Purchaser and their respective successors
and assigns. Notwithstanding the foregoing, Purchaser shall not assign its
rights under this Agreement without the prior written consent of Seller which
will not be unreasonably withheld or delayed. In no event shall any assignment
hereunder relieve the assignor of its obligations hereunder, unless agreed in
writing. Notwithstanding the foregoing, without the prior written consent of
Seller, Purchaser may assign all of its rights hereunder to an institutional
trustee or to another single purpose issuer of mortgage backed securities or to
a special servicer that will service the Mortgage Loans for any of the
foregoing.

Section 10.10. Omitted

Section 10.11. Brokers. Purchaser and Seller shall be responsible for paying
their respective consultant fees or broker fees and expenses incurred in
connection with the execution and delivery of this Agreement and the
transactions contemplated hereby and shall hold harmless and indemnify the other
for any claims or demands for such brokerage fees and expenses.

Section 10.12. Consultation and Dispute Resolution. In the event of any dispute
arising under or with respect to this Agreement or a breach thereof or a party’s
obligations hereunder, the parties agree that prior to pursuing any rights or
remedies a senior officer of the Seller and a senior officer of the Purchaser
shall meet and attempt to resolve such dispute.

Section 10.13. Execution and Delivery. This Agreement does not constitute an
offer to sell and shall not bind the parties hereto unless and until each elects
to be bound hereby by executing and delivering to the other an executed original
counterpart hereof.

Section 10.14. No Third Party Beneficiaries. The representations, warranties and
agreements of the parties contained herein are intended solely for the benefit
of the parties to whom such representation, warranties or agreements are made
and their permitted assigns, shall confer no rights hereunder, whether legal or
equitable, in any other party, and no other party shall be entitled to rely
thereon.

Section 10.15. No Recordation. NEITHER SELLER NOR PURCHASER MAY RECORD THIS
AGREEMENT. ALL RECORDING OFFICERS ARE HEREBY DIRECTED NOT TO RECORD THIS
AGREEMENT. To the extent that any such filing is made in violation of the
Agreement, the party effecting such filing shall indemnify the other against any
damages incurred by the other in connection therewith. The provisions of this
paragraph shall survive the termination of this Agreement.

Section 10.16. Time of the Essence. Time shall be of the essence with respect to
the time periods specified in this Agreement.

Section 10.17. Confidentiality. Each party recognizes that, in connection with
this Agreement, it may become privy to non-public information regarding the
financial condition, operations and prospects of the other party. Except as
required by law, each party agrees to keep all non-public information regarding
the other party strictly confidential, and to use all such information solely in
order to effectuate the purpose of the Agreement, provided that each party may
provide confidential information to its employees, agents and affiliates who
have a need to know such information in order to effectuate the transaction,
provided further that such information is identified as confidential non-public
information. In addition, confidential information may be provided to a
regulatory authority with supervisory power over a party, provided such
information is identified as confidential non-public information.

2

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer as of the date first above written.

     
SELLER:
  PURCHASER:
GRP Loan, LLC
  DLJ Mortgage Capital, Inc.
By: /s/ Kristin Tess
  By: /s/ A. Adam Loskove
Name: Kristin Tess
  Name: A. Adam Loskove
Title: President
  Title: Vice President
GRP Strategies, LLC
 

By: /s/ Kristin Tess
 

Name: Kristin Tess
 

Title: President
 


Schedule of Exhibits

     
SCHEDULE 1
  Schedule of Mortgage Loans and REO Properties
SCHEDULE 2
  Report of proceeds received after the Cut-Off Date and up to the Closing Date
and REO Properties under contract
SCHEDULE 3
  List of tenant-occupied Mortgaged Properties for which a received collects
rents
SCHEDULE 4
  Omitted

SCHEDULE 1

SCHEDULE OF MORTGAGE LOANS AND REO PROPERTIES WITH BID PERCENTAGE

SCHEDULE 2

PAYMENTS RECEIVED AFTER
CUTOFF DATE AND REO PROPERTIES UNDER CONTRACT OF SALE

SCHEDULE 3

RENT RECEIVERSHIP PROPERTY SCHEDULE

SCHEDULE 4

OMITTED

3